Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered.  Applicant has argued that Belle is directed to a process for recycling a support substrate.  With respect to withdrawn claim 7, rejoinder is not considered because claim 1 upon which claim 7 depends is not in  allowable.  This argument is respectfully found to be not persuasive because Belle discloses a manufacture process for semiconductor manufacture (para. 0001-0002) and Belle discloses the semiconductor layers include functional layers (para. 0004) as well as for support substrates (para. 0004 and 0061).  With respect to Applicant’s argument that Tanaka does not disclose “ a thickness of the modified layer is larger than a surface roughness of an unmodified layer of the wafer, Tanaka discloses a reformed layer L1  in the rest of the thickness of the semiconductor to be sliced as shown in Fig. 3 for example and described in para. 0003.  This description satisfies a layer with a larger roughness than an unmodified layer, as an unmodified layer has not been processed to have a high surface roughness, whereas a modified layer has been processed to have a relatively high surface roughness, and the description given by Tanaka inherently discloses this feature.  In addition, Tanaka discloses 10 micrometers for the reformed layer l1 which is the roughened layer (para. 0020) and Tanaka further discloses roughness of the other layer is suppressed to less than 10 micrometers (para. 0031).  Applicant has amended the claims to include “thickness of the modified layer is larger than a surface roughness of an unmodified layer”.  Applicant’s additional arguments are primarily based upon Applicant’s amendment.  New grounds of rejection are made.


s 1, 4-5  and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belle (US 2012/0258554 A1) in view of Ando et al (US 2011/0039356 A1)(“Ando”) and of Endo et al (US 2007/0004169 A1)(“Endo”).
Belle discloses a slicing method, as Belle discloses a method for separation of a modified layer  (para. 0051) including 
A modified layer forming step of forming a modified layer inside a workpiece  which is a III-N material such as GaN or AlGaN (para. 0005) by collecting a laser beam inside the workpiece, as Belle discloses forming a modified layer at a level in a substrate which is to be separated (para. 0051), which suggests that the laser beam is collected at the desired level in the substrate .  Although Belle discloses there may be an intermediate energy absorbing layer 24, Belle also discloses that the layer may instead preferably be in  the  III-N semiconductor layer (para. 0038),
A step in which the modified layer is melted by heating at a temperature less than that of the workpiece and equal to or more than that of the modified layer, as Belle discloses that the surrounding semiconductor substrate is not damaged, and Belle also discloses that the surrounding semiconductor substrate melts at a higher temperature than the modified layer (para. 0039)
And a separating step of separating the workpiece at the melted modified layer as a boundary, as Belle discloses laser lift off at the boundary, which Belle discloses is the modified layer (para. 0051).
Belle suggests the laser beam is collected as stated above, although the collected is not explicitly stated. Belle is silent with respect to thickness of the modified layer is larger than a surface roughness of an unmodified layer.
Ando, in the same field of endeavor of laser lifting off or peeling  (Abstract and para. 0071), and Ando also discloses collection of the laser beam, as Ando discloses forming the modified layer in a GaN substrate  by focusing the laser light position in a GaN substrate (para. 0056).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the focusing of the laser beam by collection as disclosed by Ando with the method disclosed by Belle because Ando discloses a step which is of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Endo with the method disclosed by Bell in order to obtain the benefits disclosed by Endo.
Re claim 4:  The combination of Belle and Ando  and Endo discloses a pulse width of equal to or  more than 0.2 picoseconds and equal to or  less than 100 picoseconds, as Ando discloses femtosecond laser (para. 0028-0029), which is a femtosecond laser (para. 0029), and therefore the pulse width is in the femtosecond range and overlaps the recited spot size range, and therefore the recited range is obvious (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the laser disclosed by Ando with the method disclosed by Belle in order to obtain the benefit disclosed by Ando of avoiding damage to the GaN-based semiconductor which is not part of the modified layer by the laser irradiation (para. 0028).
Re claim 5:  The combination of Belle and Ando and Endo  discloses the laser beam has a wavelength with a transmittance of 50% or more with respect to the workpiece, as Belle in view of Ando discloses the pulsed laser for which the wafer is transparent but absorbs where the laser is focused is used as stated above,  and Belle discloses the portions of the III-N semiconductor which is not converted to modified layer has a transmittance of 90% ( Belle, para. 0046) for the intermediate layer (para. 0046).  
Re claim 11:  The combination of Belle and Ando and Endo  discloses moving the wafer relative to the laser, as Ando discloses moving the stage (para. 0030), which is a disclosure of moving the wafer which is on the stage, and Ando also discloses moving the stage in the vertical direction (para. 0059) using a controller (para. 0059).  The reasons for combining the references are the same as stated in the rejection of claim 1 above.


           Claims 6 and 10 are ejected under 25 U.S.C. 103 as bing unpatentable over Belle (US 2012/0258554 A1) in view of Ando et al (US 2011/0039356 A1)(“Ando”)  and of Endo et al (US 2007/0004169 A1)(“Endo”) and of Tanaka et al (US 2020/0180082 A1)(“Tanaka”) and of Kagamida (US 5,582,536).
Belle discloses a slicing method, as Belle discloses a method for separation of a modified layer  (para. 0051) including 
A modified layer forming apparatus in which   forming a modified layer inside a workpiece  which is a III-N material such as GaN or AlGaN (para. 0005) by collecting a laser beam inside the workpiece, as Belle discloses forming a modified layer at a level in a substrate which is to be separated (para. 0051), which suggests that the laser beam is collected at the desired level in the substrate .  Although Belle discloses there may be an intermediate energy absorbing layer 24, Belle also discloses that the layer may instead preferably be in  the  III-N semiconductor layer (para. 0038),

And a separating apparatus of separating the workpiece at the melted modified layer as a boundary, as Belle discloses laser lift off at the boundary, which Belle discloses is the modified layer (para. 0051).
Belle suggests the laser beam is collected as stated above, although the collected is not explicitly stated. Belle is silent with respect to thickness of the modified layer is larger than a surface roughness of an unmodified layer.
Ando, in the same field of endeavor of laser lifting off or peeling  (Abstract and para. 0071), and Ando also discloses collection of the laser beam, as Ando discloses forming the modified layer in a GaN substrate  by focusing the laser light position in a GaN substrate (para. 0056).
Endo, in the same field of endeavor of cleavage of semiconductor wafers (Abstract), discloses that the modified region 10d which is in the region which has been implanted with hydrogen has a roughness and the roughness of the active layer 10A is minimized by the splitting at the modified layer (para. 0065).
Tanaka, in the same field of endeavor of dividing semiconductor ingots (Abstract), discloses by laser irradiation (para. 0005) of a semiconductor ingot (para. 0006) N layers of reformed material (para. 0009), which is a disclosure of forming modified layers, and by heating the reformed layers (para. 0012), the heating using a heat source (para. 0034-0035).  Tanaka also discloses the laser scan while the stage 52 moves the ingot (para. 0023).  And Tanaka also discloses moving the ingot while applying force to separate the slices (para. 0028 and 0036) and moving the ingot can also be done while heating (para. 0023) and while maintaining the melting point of the melted semiconductor (para. 0034).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the focusing of the laser beam by collection as disclosed by Ando with the method disclosed by Belle because Ando discloses a step which is of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Endo with the method disclosed by Bell in order to obtain the benefits disclosed by Endo.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combned the arrangement disclosed by Tanaka with the apparatus disclosed by Belle because Tanaka discloses a heating arrangement by which the reformed layer can be melted (Tanaka, para. 0034) and by which the ingot slices can be separated (Tanaka, para. 0035) which Tanaka discloses to be beneficial (Tanaka, para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Kagamida with the method disclosed by Belle in order to obtain the benefits disclosed by Kagamida.
Re claim 10:  The combnaton of Belle and Ando and Endo and Tanaka and Kagamida  discloses the drive stage to form the layers by moving the ingot relative to the lase and apply a load to an endmost wafer and support the side of the ingot, as Tanaka discloses the laser scan while the stage 52 moves the ingot (para. 0023) and Tanaka also discloses moving the ingot while applying force to 
Re claim 12:  The combination of Belle and Ando and Endo and Tanaka and  Kagamida discloses The side surfaces of the wafers exposed, as Kagamida discloses in Fig. 1 the sides of the wafers exposed in the holder which moves in the direction D to lower the wafers into the slicer portion of the apparatus.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belle (US 2012/0258554 A1) in view of Ando et al (US 2011/0039356 A1)(“Ando”) and of Endo et al (US 2007/0004169 A1)(“Endo”)  as applied to claim 1 above, and further in view of Uemura (US 2017/0348960 A1).
Belle in view of Ando and Endo discloses the limitations of claim 1 as stated above.  Belle in view of Ando  and Endo is silent with respect to the wafer is separated in a direction parallel to a scanning direction of the laser beam.
Uemura, in the same field of endeavor of laser lift off (Abstract), discloses using a roller referred to a first end support (para. 0007) and  which moves in a direction from the first end of a substrate to the second end of a substrate (para. 0007) and which includes a portion referred to as a first pillow (para. 0052) and which is used to carry out lift off by being applied in the x direction (para. 0082-0085 and Fig. 11).  Umemura also discloses a load applied to the end of the workpiece by the plate 11 (para. 0046 and Fig. 4 B1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Uemura with the method  disclosed by Belle in view of Ando and Endo  in order to obtain the benefit of completely separating the layers which are desired to be separated (Uemura para. 0099).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895